Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a device, classified in H05K1/0233.
II. Claims 11-20, drawn to method of making a device, classified in H05K3/46.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the structure of claim 1 can be made by coating of layers (filter layer and second insulating layer on the first insulating layer) rather than laminating.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;

search queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Frank Abramonte on 09/13/521 a provisional election was made with traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims depends on 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sergey V. Uchaykin (U. S. Patent Application: 2009/0102580, here after Uchaykin).
Claim 1 is rejected. Uchaykin teaches a multilayer printed circuit board comprising:
a first electrically insulative layer;
a second electrically insulative layer[fig. 4, 0062, 0064]. Although Uchaykin does not teach a filter layer in between in this embodiment, however in another embodiment teaches a first filter layer(dissipative layer) sandwiched between the first and the second electrically insulative layers, the first filter layer comprising a first electrically conductive filter material dispersed therein and, or thereon to achieve a desire level of dissipation[fig. 5, 0065]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Uchaykin multilayer printed circuit board, where 
Claim 2 is rejected as Uchaykin teaches the first electrically conductive filter material (dissipative layer) comprises a normal metal or superconductive metal [0066, 0054 lines 12-14, 0056].
Claim 4 is rejected for the same reason claim 1 is rejected. Although Uchaykin does not teach a second filter layer (dissipative layer) sandwiched between the first filter layer and the second electrically insulative layer, however teaches forming multilayer structure comprising any number of layers [0063]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Uchaykin multilayer printed circuit board, where the structure comprising four layers, because Uchaykin teaches forming  multilayer structure comprising any number of layers. With adding one more layer and insulating layer in between, two filter layers are in between a first and a second insulating layers, or in another word a second filter layer (dissipative layer) sandwiched between the first filter layer and the second electrically insulative layer.
Claim 5 is rejected as Uchaykin teaches a multilayered structure and have at least three dissipative layer comprising metal particles on insulating layer, therefore considering dissipative layer on the middle layer of fig. 4(also look at fig. 5) as the first filter layer, the second filter layer is dissipative layer on lower layer and a third filter layer is dissipative layer on upper layer, so the first electrically insulative layer(lower layer represented by grey dots) is sandwiched between the first filter layer and the second filter layer and the second insulative layer(upper layer represented by grey dots) is 
Claim 6 is rejected as Uchaykin teaches the first electrically conductive filter material is the same as the second and the third electrically conductive filter material (e.g. normal metal)[ 0054 lines 12-14].
Claim 7 is rejected. Uchaykin teaches the first filter layer (dissipative layer) comprises a first portion and a second portion wherein the first and second portions are co-planar with the first filter layer(right side and left side of the layer) and wherein the first portion comprises the first electrically conductive filter material dispersed therein and, or thereon and the second portion comprises a second electrically conductive filter material dispersed therein and, or thereon[see claim 1 rejection above and fig. 5, 0065].
Claim 8 is rejected. Uchaykin teaches the first electrically conductive filter material and the second electrically conductive filter material are distributed in a pattern on the first filter layer [0065 last 6 lines].
Claim 9 is rejected. Uchaykin teaches dissipation layers coupled to the traces, and teaches traces are conductively coupled by a via [abstract], therefore the first and second electrically conductive filter material (dissipation layers) are electrically coupled together [abstract].
Claim 10 is rejected as Uchaykin teaches the first and second electrically conductive filter material (dissipation layers) are electrically isolated from each other [0062 lines 5-6].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey V. Uchaykin (U. S. Patent Application: 2009/0102580, here after Uchaykin), further in view of Murray C. Tom et al (U. S. Patent Application: 2012/0135867, here after Tom).
Claim 3 is rejected. Uchaykin does not teach the insulative layer (first or second of multilayered structure) is FR4. Tom teaches an element filter comprising an insulative layer and conductive traces [0114], where the insulative layer is FR4 [0118]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Uchaykin multilayer printed circuit board, where the insulative layer( first layer) is FR4, because it is suitable insulative layer for making filter devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712